Citation Nr: 1315691	
Decision Date: 05/13/13    Archive Date: 05/15/13

DOCKET NO.  07-33 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased (compensable) disability rating for the service-connected fracture residuals of the right fifth metacarpal.

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty from April 1974 to April 1977.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2006, by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia that, in part, denied the Veteran's claims for an increased (compensable) disability rating for the service-connected fracture residuals of the right fifth metacarpal and a total rating based on individual unemployability (TDIU) due to service-connected disability.  

In June 2010, a Board hearing was held at the RO before the undersigned who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the claims file.  The Board subsequently remanded the case for additional development in April 2011.  The case has now been returned to the Board for appellate review.

In addition to the paper claims files, there is an electronic file (Virtual VA) associated with the claims.  Virtual VA does not currently contain any evidence pertinent to the claims that is not already included in the paper claims files.


FINDINGS OF FACT

1.  The Veteran is right-handed.

2.  There is radiographic evidence of arthrosis at the 4th and right 5th metacarpal-carpal joints.

3.  Throughout the rating period on appeal, the impairment from the residuals of a fracture of the base of the right 5th metacarpal has included pain, some decrease in grip strength and limitation of motion of the fifth digit.

4.  Throughout the course of this appeal, the right fifth metacarpal disability has not been equivalent to an amputation with metacarpal resection.

5.  The Veteran's service-connected disability does not prevent substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 10 percent, but not more, have been met for the right (major) hand disability involving the base of the 5th metacarpal - specifically for arthrosis with limitation of motion, pain on use and decreased grip strength.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 4.31, 4.40, 4.41, 4.45, 4.59, 4.68, 4.69, 4.71, 4.71(a), Diagnostic Codes 5003, 5010, 5227, 5230 (2012).

2.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16, 4.18, 4.19 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [Diagnostic Codes]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA provided notice relating to the increased rating claim in a letter dated in August 2005 (prior to the May 2007 denial), as well as in a letter dated in June 2006.  The June 2006 letter also included the information required by the Dingess case, as did a June 2010 letter.  Notice relating to TDIU was provided in the Statement of the Case (SOC) sent to the appellant in September 2007.  The increased rating claim and the TDIU claim were subsequently readjudicated in the Supplemental Statements of the Case (SSOC) issued in August 2008, March 2009, November 2009, and November 2012.  Mayfield, 444 F.3d at 1333.

These documents informed the Veteran of the types of evidence needed to substantiate his claims and of its duty to assist him in substantiating his claims.  The letters informed him that VA would assist him in obtaining evidence necessary to support his claims, such as medical records, records from other Federal agencies, etc.  He was advised, under 38 C.F.R. § 3.159(b)(1), that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claims.  

The Board finds that the information provided to the appellant complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the April 2006 rating decision and the September 2007 SOC, along with various SSOCs, explained the bases for the RO's actions, and provided him with opportunities to submit more evidence.  All relevant evidence identified by the appellant relative to his two claims has been obtained and associated with the claims file.  

In addition, neither the appellant nor his attorney has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the appellant has been provided with every opportunity to submit evidence and argument in support of his two claims, and to respond to VA notices.  Furthermore, to whatever extent the decision of the Court in Dingess requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the appellant in proceeding with the present decision.  In any case, such notice was supplied in RO letters issued in June 2006, and June 2010.

Moreover, the record shows that the appellant was represented by an attorney throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claims, and as such, that he had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication was not affected.  Vazquez-Flores, 580 F.3d at 1270.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the appellant was afforded the opportunity to provide testimony to at a personal hearing held at the RO in May 2008, and at a hearing before the Board in June 2010.  Private and VA medical treatment records have been associated with the claims file.  The RO arranged for VA medical examinations in February 2006, and October 2011.  Taken together, those examinations are adequate for adjudication purposes as, in each case, the examiner obtained a reported history from the Veteran and conducted a thorough physical examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The appellant was advised of the opinions and had the opportunity to respond.  He has not identified any other pertinent evidence that remains outstanding.  

Thus, the appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide and he was supplied with the text of 38 C.F.R. § 3.159.  The appellant did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  The appellant was given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.  The appellant was provided with notice as to the medical evidence needed for service connection, as well as the assistance VA would provide.  

A remand from the Board or from the United States Court of Appeals for Veterans Claims (Court) confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the April 2011 Board remand, additional medical records were obtained and the appellant was scheduled for a VA examination in November 2011.  Therefore, substantial compliance has been achieved.

Thus, VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on either one of his two claims at this time.  Accordingly, the Board will address the merits of each one of the appellant's claims.

II.  The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Increased Rating Claim

During his May 2008 personal hearing at the RO, the appellant testified that his hand joints used to hurt and swell up.  He said that the ulnar nerve impingement from the shoulder had been resolved, but he did state that there was a possibility of arthritis.  The appellant further testified that bending his right little finger hurt his whole arm and that he was unable to lift anything with his right hand since the surgery.  The appellant testified at his June 2010 Travel Board hearing that he experienced stiffness, swelling and pain in his hand and that his hand was cold most of the time.  He stated that he had trouble lifting and holding things in his hand and that he was right-hand dominant.  The appellant stated that he had pain in the back of his hand and that it felt as though something was pinched.  He said that he was in constant pain.  

Disability evaluations are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether they were raised by the appellant or not, as well as the entire history of the veteran's disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In the evaluation of service-connected disabilities, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  One exception to this general rule, however, is the anti-pyramiding provision of 38 C.F.R. § 4.14, which states that evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that the described conditions in that case warranted 10 percent evaluations under three separate diagnostic codes, none of which provided that a veteran may not be rated separately for the described conditions.  The Court held that the conditions were to be rated separately under 38 C.F.R. § 4.25, unless they constituted the "same disability" or the "same manifestation" under 38 C.F.R. § 4.14. Esteban, at 261.  The critical element cited was "that none of the symptomatology for any one of those three conditions [was] duplicative of or overlapping with the symptomatology of the other two conditions."  Id. at 262.  In this regard, muscle injury ratings will not be combined with peripheral nerve paralysis ratings for the same part, unless affecting entirely different functions.  38 C.F.R. § 4.55(a).  In this case, the appellant's disability is manifested by arthrosis of the right 5th metacarpal, limitation of motion of the fifth finger of the right hand, as well as pain on motion and loss of grip strength.

Pursuant to regulatory provisions, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Where there is x-ray evidence of arthritis and limitation of motion, but not to a compensable degree under the Code, a 10 percent rating is for assignment for two or more minor joint groups.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  Multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, when the maximum rating for limitation of motion of a joint has already been assigned, a finding of pain on motion cannot result in a higher rating.  Johnson v. Brown, 9 Vet. App. 7 (1997).

Ratings for functional impairment of the upper extremities depend on which extremity is the major extremity, i.e., the one predominantly used by the individual.  Only one extremity is considered to be major and a person is presumed to be right-handed unless there is evidence of left-handedness.  38 C.F.R. § 4.69.  Review of the evidence reveals that the appellant was noted to be right-handed during his February 2006 VA medical examination.  Thus, the rating for the right hand is to be made on the basis of the right upper extremity being the major extremity.  

The diagnostic codes that focus on ankylosis or limitation of motion of single or multiple digits of the hand are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5216 to 5230.  According to Note (1) of the "Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand" Table in 38 C.F.R. § 4.71a , for digits II through V, the MCP joint has a range of motion of zero to 90 degrees of flexion, the PIP joint has a range of motion of zero to 100 degrees of flexion, and the DIP joint has a range of motion of zero to 70 or 80 degrees of flexion.  The Court, citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28th ed. 1994), has repeatedly recognized that, at least for VA compensation purposes, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure."  See Colayong v. West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995). 

In evaluating this case, the Board is cognizant of the limit set forth by the amputation rule which states that the combined rating for a disability shall not exceed the rating for amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  In this case, the combined rating must not exceed a 20 percent evaluation for amputation of the little finger of the major hand.  38 C.F.R. § 4.71a , Diagnostic Code 5141. 

The appellant has been assigned a noncompensable rating under Diagnostic Code 5230 for the residuals of his fractured base of the fifth metacarpal of the right hand (major).  The assignment of a particular diagnostic code to evaluate a disability is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is more appropriate than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  This disability has been rated as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5230, which is based on limitation of the little finger.  In addition, there is no clinical evidence supporting a finding of ankylosis, but even if there were, a noncompensable rating is designated under the code for favorable or unfavorable ankylosis of the 5th finger.  See Diagnostic Code 5227.  

However, pursuant to regulatory provisions, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Where there is x-ray evidence of arthritis, and limitation of motion, but not to a compensable degree under the Code, a 10 percent rating is for assignment for each major joint affected.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  The wrist is considered a major joint.  38 C.F.R. § 4.45.

The appellant's service medical records indicate that he had a fracture of the proximal-lateral base of the fifth metacarpal with noted displacement.

The evidence of record includes an August 2010 orthopedic evaluation from one of the appellant's treating physicians.  The doctor stated that the appellant complained of pain and swelling in his right hand, but not numbness.  His right upper extremity motor and sensory functioning was normal.  On examination of the hand, the hand was moderately tender.  Radiographic examination revealed an old healed fracture at the proximal fifth metacarpal and some posttraumatic arthrosis at the fourth and fifth metacarpal-carpal joints.

The Board finds that the use of Diagnostic Code 5010 is more appropriate in this case because the radiologic evidence of record clearly shows that the appellant has degenerative changes of the metacarpal-carpal joint and that he has limitation of motion of the fifth finger as well as pain and loss of grip strength.  The 10 percent rating is assigned based on the presence of arthritic changes with associated limitation of functional ability due to pain during flare-ups and increased use.  As such, the pain experienced on use has been considered in assigning this 10 percent evaluation.

Furthermore, a compensable rating is not warranted for the limitation of motion of the little finger or for ankylosis of the little finger.  A zero percent evaluation is the only rating available for such limitation of motion pursuant to Diagnostic Codes 5227 and 5230.

The Board finds that a rating in excess of 10 percent for the appellant's residuals of fractured fifth metacarpal of the right hand is not warranted.  Insofar as the appellant is only service-connected for his right fifth metacarpal, and because the evidence does not show that any other digits on his right hand are ankylosed or limited in motion as a result of his service-connected residuals of fractured fifth metacarpal of the right hand, a higher rating based on unfavorable ankylosis of other digits of the right hand is not warranted in this case.

Notwithstanding the above discussion, an increased evaluation for the right hand disability could be granted if it were demonstrated that that particular disability presented such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  Given the appellant's complaints associated with employment, the Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

Referral for extraschedular rating is warranted where the level of disability is not contemplated by the rating schedule and the disability picture exhibits other related factors showing unusual or exceptional disability picture.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Id. 

Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected right fifth metacarpal disability.  The competent medical evidence of record shows that his disability is primarily manifested by pain and limitation of motion and grip strength.  The applicable diagnostic codes used to rate the disability provide for ratings based on limitation of motion and the effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time. 

Medical evidence is generally required to probatively address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, supra.  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

The Board acknowledges that the appellant, in advancing this appeal, believes that his right fifth metacarpal disability has been more severe than the assigned disability rating reflects.  The clinical assessments of record are considered persuasive as to the appellant's degree of impairment due to the right fifth metacarpal disability since they consider the overall industrial impairment due to this service-connected condition.  The appellant maintains that he experiences problems with his daily activities that are due to that disability.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of this disability.  And, in fact, the 10 percent rating assigned herein is based in part on his descriptions of his problems with his hand due to the residuals of the metacarpal base fracture.

The preponderance of the most probative evidence does not support assignment of any higher rating for the right hand fifth metacarpal disability.  The findings needed for an evaluation in excess of 10 percent are not currently demonstrated.  Since the preponderance of the evidence is against an allowance of an evaluation in excess of 10 percent for the right fifth metacarpal disability under the schedular criteria, the benefit of the doubt doctrine is inapplicable.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total disability rating due to individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, an initial rating is not at issue and the claim of unemployability due to service-connected disability is addressed in the next section.

Finally, in light of the holding of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether the appellant is entitled to a "staged" rating for his right 5th metacarpal disability.  As reflected in the decision above, the Board has not found variation in his symptomatology or clinical findings that would warrant the assignment of any staged rating for the right 5th metacarpal disability.  Based upon the record, the Board finds that at no time during the claim/appellate period has the right 5th metacarpal disability on appeal been more disabling than as currently rated.

B.  TDIU Claim

The appellant contends that he is unable to work due to service-connected disability.  His attorney has also provided argument to that effect.

All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  Total disability will be considered to exist when there is presented any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.

If the schedular rating is less than total, a total disability evaluation can be based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16.  Nevertheless, it is the established policy of VA that all veterans who are individually unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  

If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.

In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

The pertinent governing criteria set out in detail above are predicated on a veteran having been granted service connection for a disability or disabilities sufficient to warrant a total disability evaluation based on individual unemployability.  In this case, the appellant has been granted service connection for one disability, namely the right 5th finger disability evaluated as a result of the decision above as 10 percent disabling.  Thus, the afore-mentioned requirement for a single disability one rating of 60 percent or higher has not been met.

A rating in excess of 10 percent for the right 5th metacarpal disability has also been denied on an extraschedular basis, as discussed above.  As previously noted, in exceptional cases where schedular evaluations are found to be inadequate, consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability" is made.  38 C.F.R. § 3.321(b)(1).  The Board must find that the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the Schedule.  Id.

Similarly, 38 C.F.R. § 4.16(b) provides for the assignment of a TDIU rating on an extraschedular basis when the percentage standards of 38 C.F.R. § 4.16(a) are not met, yet the veteran is unemployable by reason of service-connected disabilities.  The Board finds that the schedular evaluation in this case is not inadequate or impractical.  The hand and finger-related Diagnostic Codes provide for higher ratings, but the required manifestations have not been shown.  The Board further finds no evidence that the appellant's right 5th metacarpal disorder ever presented such an unusual or exceptional disability picture so as to require an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b).  The appellant did not require any hospitalization for this disability between 2005 and the present; nor have there been any other exceptional/unusual characteristics of disability that would merit extraschedular consideration.  There is no evidence that service-connected disabilities have interfered markedly with employment so as to preclude application of the regular schedular ratings, or make the appellant unable to secure or follow a substantially gainful occupation.  

The fact that a veteran was unemployed is not enough.  The question is whether his service-connected disorders without regard to his nonservice-connected disorders or lack of work skills or prison history or advancing age made him incapable of performing the acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The appellant has not presented, nor has the Board found, circumstances between that have placed this appellant in a different position than other veterans rated 10 percent disabled.  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which takes the claimant's case outside the norm.  See 38 C.F.R. §§ 4.1, 4.15; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The appellant's disability has not been, in the Board's determination, so severely disabling as to have rendered him or the average person similarly situated unable to secure or follow substantially gainful employment, nor does the evidence of record reflect that this condition would render him individually unable to follow a substantially gainful occupation.  

In reaching this conclusion, the Board has considered 38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16(b), which provide that, to accord justice to the exceptional case where the schedular evaluations are found to be inadequate, an extraschedular evaluation commensurate with the average earning capacity due exclusively to the service-connected disability or disabilities may be assigned.  The governing norm of these exceptional cases is a finding that the case presented such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of regular schedular standards.

In this case, as indicated in adjudicating the higher rating issues, the Board finds the evidence in its entirety does not present such an exceptional or unusual disability picture as to render impractical the application of regular schedular standards.  Considering only the service-connected disability, the Board finds that the appellant could perform gainful employment.  Therefore, the Board finds that he is not entitled to a total evaluation under the applicable provisions of 38 C.F.R. Parts 3 and 4.

Accordingly, the Board finds that the regular schedular standards applied in this case adequately describe and provide for the disability level for the right 5th metacarpal disability, and that the grant of an extraschedular evaluation at any time for that disability - under either 38 C.F.R. § 3.321(b) or § 4.16(b) -- is not warranted.

In considering the appellant's entire clinical history, the Board is unable to conclude that he is precluded from all forms of substantially gainful employment solely because of his service-connected disability.  Accordingly, the benefit sought on appeal is denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and a total disability evaluation based on individual unemployability claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation of 10 percent, but not more, is granted for arthritis of the base of the right 5th metacarpal with limitation of motion and pain on motion, subject to the laws and regulations governing the award of monetary benefits. 

The claim of entitlement to TDIU is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


